Citation Nr: 1612969	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mood disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than a mood disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the Veteran's claim in December 2015.

The Veteran initially requested a Board videoconference hearing on his August 2010 VA Form 9, but withdrew his request in a December 2010 statement.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  The most accurate mental health diagnoses during the appeal period are mood disorder and personality disorder and therefore the Veteran does not have a current diagnosis of an acquired psychiatric disorder, other than a mood disorder, to include PTSD.  

2.  The Veteran's mood disorder is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The Veteran's mood disorder was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  An acquired psychiatric disorder other than mood disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  The Board notes that the below discussion applies only to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than mood disorder, to include PTSD, as the Board is granting the Veteran's mood disorder claim.  

The Veteran was provided with adequate notice in an August 2007 letter, prior to the June 2009 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records and private medical records.  The Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  In this case, the Veteran was provided with a VA examination, and an opinion was provided, in March 2011.  The Board finds this VA examination report to be thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's claim was previously remanded by the Board in December 2015 and the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, VA treatment records were obtained subsequent to the December 2015 Board remand, in substantial compliance with the remand directives.  

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2015).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

III.  Analysis

Mood Disorder

The Veteran has contended that he was "a different person" after returning to the United States following his service in Southwest Asia (personnel records indicated that he was stationed in Saudi Arabia from November 1990 to March 1991).  See June 2009 Veteran Statement.  In this regard, various STRs currently of record that were dated after the Veteran's return from Southwest Asia referenced in-service mental health treatment.  These included a June 1991 STR, which diagnosed paranoid personality disorder, October and November 1991 STRs for follow up treatment and an October 1993 STR, which diagnosed ethanol dependence.  In addition, on an October 1993 Report of Medical History form, the Veteran reported having now or ever having depression or excessive worry and nervous trouble of any sort.

The Veteran was afforded a VA examination in March 2011 and the examiner diagnosed mood disorder and personality disorder (which will be addressed further below).  A June 2011 addendum opinion was provided that stated that the Veteran's mood disorder was less likely as not a result of military service.  The rationale provided referenced that the claims file "contains information that early life difficulties most likely contributed to the diagnosis of Mood Disorder."  The rationale also stated that "while in the military it was noted that the [V]eteran's stress stemmed from marriage and parenthood" and that the "Veteran has continued to have symptoms consistent with Mood Disorder."

Upon review of the evidence of record, the Board concludes that the Veteran's mood disorder is related to his active service.  As discussed, the March 2011 VA examination report noted a diagnosis of mood disorder.  In addition, while the June 2011 VA addendum opinion provided stated that the Veteran's mood disorder was not a result of military service, the accompanying rationale included statements from the VA examiner that indicated that the Veteran's mood disorder had its onset in service and continued since that time.  The Board finds the March 2011 VA examination report and June 2011 addendum opinion to be the most probative evidence of record as to the etiology of the Veteran's diagnosed mood disorder.  As such, the Board concludes that the Veteran's mood disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  Entitlement to service connection is therefore warranted and to this extent the Veteran's claim is granted.  

Personality Disorder

As noted, the Veteran was afforded a VA examination in March 2011 and the examiner diagnosed personality disorder.  The Board notes, however, that a personality disorder is not a disease or injury within the meaning of applicable VA law for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).

Acquired Psychiatric Disorder Other than Mood Disorder, to include PTSD

With respect to PTSD, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) (2015) that are separate from those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The Veteran has provided various lay statements regarding potential stressors while stationed in Southwest Asia.  See September 2007 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), September 2007 Veteran Statement, June 2009 Veteran Statement.  For example, the Veteran reported stressors of being exposed to missile or rocket attacks and to seeing the after effects of an air raid on a convoy of Iraqi soldiers leaving Kuwait and witnessing dead and burning bodies while in Southwest Asia.

As noted, the Veteran was afforded a VA examination in March 2011 and the examiner diagnosed mood disorder and personality disorder (both of which were previously discussed).  The examiner specifically stated that the "Veteran does not meet the criteria for a diagnosis of PTSD."  The examiner also noted that the Veteran did not meet the DSM-IV (Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders) stressor criteria.  See 38 C.F.R. § 4.125 (2015) (noting that VA has adopted the nomenclature of the DSM).  The examiner further referenced the Veteran's service in Southwest Asia and stated that the Veteran reported "that he saw dead bodies and it did not bother him," that the Veteran's "sleep disturbances while in combat was interrupted due to the sirens going off," that the Veteran "reported feeling stressed because of work demands and having to work long hours" and that "[t]he Veteran did not report symptoms of avoidance during this evaluation."  The examiner also stated that "[m]any of [the Veteran's] treatment issues were not related to PTSD and due to fear of hostile military or terrorist activity, but were related to relational problems and substance abuse/dependence."  The Board notes that the examination report contained references to VA treatment records, to include dated in December 2008 and March 2009 (discussed further below) that had noted a diagnosis of PTSD.  With respect to the March 2009 VA treatment note, the March 2011 VA examination report stated that the Veteran "was found to have symptoms consistent with PTSD during a formal evaluation in March, 2009" and that "[t]his examiner cannot resolve this issue without resorting to mere speculation."      

Also, various VA treatment records referenced a diagnosis of PTSD.  For example, a December 2008 VA treatment note completed by a mental health nurse referenced the Veteran's service in Southwest Asia and that the Veteran "was never in direct hand to hand combat, but says his barracks were fired upon many times" and that the Veteran reported that "he feared for his life on a daily basis."  This treatment note included a diagnosis of PTSD.  Also, a March 2009 VA treatment note completed by a psychologist referenced the Veteran's service in Southwest Asia and contained an impression that stated that PTSD "of a severe nature is suggested by the examination."  The Board also notes that the most recent mental health VA treatment record of record from January 2016 noted a diagnosis of PTSD (as well as anxiety disorder and depressive disorder).

With respect to PTSD, as noted above, the first requirement for service connection is a medical diagnosis of the condition.  The evidence of record included conflicting evidence as to whether the Veteran has a diagnosis of PTSD.  As noted, the March 2011 VA examination specifically stated that the Veteran did not meet the criteria for a diagnosis of PTSD, while other evidence of record, to include VA treatment records discussed, referenced a diagnosis of PTSD.

Upon review of the evidence of record, the Board finds the March 2011 VA examination report and June 2011 addendum opinion to be the most probative evidence of record as to the most accurate mental health diagnoses during the appeal period.  The March 2011 VA examination report and June 2011 addendum opinion were rendered after the examiner thoroughly reviewed the claims file and medical records and examined the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM and provided a reasoned analysis of the case.  It is well-settled that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008).  In this regard, the VA examination report included detailed notes of the Veteran's symptomatology and the examiner drew conclusions based on specific applications of his symptoms and psychiatric history.  In addition, the March 2011 examination report contained references to VA treatment records, to include dated in December 2008 and March 2009, which had noted a diagnosis of PTSD.  The reference to such records indicated that the examiner reviewed and considered the medical records available, as well as the Veteran's medical history, in the course of preparing the examination report and addendum opinion.  In sum, the Board finds the March 2011 VA examination report and June 2011 addendum opinion to be highly probative.

By contrast, the other medical evidence of record indicating a diagnosis of PTSD, to include VA treatment records, did not indicate that the VA treatment providers had the opportunity to review pertinent evidence, which included the Veteran's STRs and substantial medical evidence.  In this regard, a factor for assessing the probative value of a medical opinion may be the examiner's access to the claims file and the thoroughness and detail of the opinion provided.  See Prejean v. West, 13 Vet. App. 444 (2000).  A medical opinion, however, may not be discounted solely because the examiner did not review the claims file and such is not being done in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the VA treatment records merely concluded that the Veteran's self-reported stressors and symptoms were sufficient to meet the criteria for a diagnosis of PTSD and did not provide rationales explaining the diagnoses provided.  For example, the March 2009 VA treatment note previously referenced contained an impression stating that PTSD "of a severe nature is suggested by the examination."  This statement is speculative in that it stated PTSD was "suggested" and no rationale was provided related to the diagnosis provided.  In sum, the Board finds the March 2011 VA examination report and June 2011 addendum opinion (diagnosing mood disorder and personality disorder) to be the most probative evidence of record as to the most accurate mental health diagnoses during the appeal period and thus also as to the issue of whether the Veteran has a current diagnosis of PTSD.  The examination report and opinion's probative value outweighs the probative value of the other medical evidence of record, to include VA treatment records, that indicated a diagnosis of PTSD.  Thus, the most probative, competent evidence as to the issue of a current diagnosis of PTSD weighs against a finding of such a diagnosis.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Accordingly, where, as here, the most probative evidence of record indicated that the Veteran does not have the disability for which service connection is sought (PTSD), there can be no valid claim for service connection for the disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, without evidence of a current diagnosis of PTSD, there is no basis upon which to award service connection and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) (2015) is unnecessary.

As to the issue of whether entitlement to service connection is warranted for any acquired psychiatric disorder other than PTSD or mood disorder, the evidence of record, to include VA treatment records, indicated that the Veteran was diagnosed with various acquired psychiatric disorders other than PTSD or mood disorder during the period on appeal, to include anxiety disorder, depressive disorder and schizoaffective disorder.  The preceding discussion addressing the issue of PTSD contained further discussion of the March 2011 VA examination report and June 2011 addendum opinion.  As noted, the Board concluded that the March 2011 VA examination report and June 2011 addendum opinion were the most probative evidence of record as to the most accurate mental health diagnoses during the appeal period.  With specific respect to an acquired psychiatric disorder other than PTSD or mood disorder, while evidence of record, to include VA treatment records, indicated various diagnoses of such, the Board finds that the March 2011 VA examination report and June 2011 addendum opinion's probative value outweighs the probative value of the other medical evidence of record, to include VA treatment records, that indicated a diagnosis of an acquired psychiatric disorder other than PTSD or mood disorder.  Thus, the most probative, competent evidence as to the issue of a current diagnosis of an acquired psychiatric disorder other than PTSD or mood disorder weighs against a finding of such a diagnosis.  As such, pursuant to the March 2011 VA examination report and June 2011 addendum opinion, the most accurate mental health diagnoses during the appeal period are mood disorder and personality disorder.  Accordingly, where, as here, the most probative evidence of record indicated that the Veteran does not have the disability for which service connection is sought (an acquired psychiatric disorder other than PTSD or mood disorder), there can be no valid claim for service connection for the disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, without evidence of current diagnosis of an acquired psychiatric disorder other than PTSD or mood disorder, there is no basis upon which to award service connection.

The Board has considered the Veteran's lay statements.  Lay evidence is competent when reporting a contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F3d. 1372 (2007).  Given that evidence of record, to include VA treatment records, indicated a diagnosis of acquired psychiatric disorders other than a mood disorder (to include PTSD), the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard.  As noted above, however, the Board has found the March 2011 VA examination report and June 2011 addendum opinion to be more probative than the other medical evidence of record indicating a diagnosis of acquired psychiatric disorders other than a mood disorder, to include PTSD.  As such, the probative value of the Veteran's general assertions are outweighed by the probative value of the specific, reasoned opinion of the VA examiner, who determined that the Veteran met the criteria for diagnosis of a mood disorder and personality disorder and did not meet the criteria for diagnosis of other acquired psychiatric disorders, to include PTSD.

In sum, the Board has concluded that the most accurate mental health diagnoses during the appeal period are mood disorder and personality disorder and therefore the Veteran does not have a current diagnosis of an acquired psychiatric disorder, other than a mood disorder, to include PTSD.  As discussed above, the Board has found that entitlement to service connection is warranted for a mood disorder and as noted, a personality disorder is not a disease or injury within the meaning of applicable VA law for disability compensation purposes.  As the Veteran lacks a current diagnosis, an acquired psychiatric disorder other than mood disorder, to include PTSD, was not incurred in or aggravated by service and to this extent the Veteran's claim must therefore be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).  
   
 
ORDER

Entitlement to service connection for a mood disorder is granted.

Entitlement to service connection for an acquired psychiatric disorder, other than a mood disorder, to include PTSD, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


